Moses S. Peaking appeared in the house to take his seat as a member, returned from the town of Wareham, and produced the certificate of his election, by which it appeared, that he was chosen “ by the minor part of the electors present at the meeting it was thereupon ordered, that the said return be committed to the committee on elections, to consider and report on the same, before the said Fearing be permitted to take a seat in the house.2
The committee subsequently reported,:—
“ That at a town-meeting, holden in said town of Ware-ham, on the 10th day of. May now last past, it was voted by said town not to send a representative to the present general court, and that said vote hath not been reconsidered. The committee, therefore, are of the opinion that Moses S. Fearing, purporting by said return to have been on said day chosen to represent said town in the present general court, is not entitled to a seat.”
The report was agreed to.3

 Same, 64.


 Same, 71.